DETAILED ACTION

Allowable Subject Matter

1.	Claims 1-20 are allowed.

2.	The following is an examiner’s reason for allowance:

  	Regarding claim 1, Ho et al. (US 2019/0097705 A1) discloses a system for millimeter wave wireless communication, comprising: 
 	a first wireless station comprising one or more processors, memory, a first radio frequency (RF) array having a first plurality of elements that form a first plurality of sectors, and a second RF array having a second plurality of elements that form a second plurality of sectors; 
 	the first wireless station transmitting a wireless signal; 
 	a second wireless station comprising a third RF array having a third plurality of elements that form a third plurality of sectors, one or more processors, and memory; 
 	a connection manager executed by the first wireless station to: 
retrieve, from a beambook, a first beam configuration for the first wireless transceiver to transmit data to the second wireless station; 
 	select, based on the first beam configuration, a first sector of the first plurality of sectors of the first RF array and a first transmission beam width; 

 	communicate, using the first RF array, to the second wireless station using a control channel, signal information including the first transmission beam width; 
 	receive, using the first RF array, from the second wireless station via the control channel, feedback information, the feedback information including an indication to update the beambook with a second beam configuration; 
	update the beambook based on the feedback information received from the second wireless station to create a second beam configuration; 
 	select, responsive to updating the beambook, a second sector of the first plurality of sectors of the first RF array and a second transmission beam width based on the second beam configuration; 
 	transmit second data, using the first RF array, via one or more wireless signals to the second wireless station using the second sector of the first plurality of sectors and the second transmission beam width; 
 	receive, using the first sector of the first RF array, from the second wireless station, a second wireless signal having a second signal strength value;   
 	probe, concurrent to transmission of the second data by the first RF array, a subset of the second plurality of sectors of the second RF array to identify signal strength values for each sector of the second plurality of sectors; 
 	identify a candidate sector of the second plurality of sectors, the candidate sector having a largest signal strength value of the of the signal strength values of the second plurality of sectors; 
; and 
 	switch data transmissions from the first RF array to the second RF array using the candidate sector of the second plurality of sectors.  
	The prior art of record Maeda (US 2020/0241485 A1) discloses information comprising at least one of a signal strength value, a data rate value, a signal gain value, or a signal-to-noise ratio value; and 
	generate, responsive to receiving the information and using at least one of the signal strength value, the data rate value, the signal gain value, or the signal-to-4831-8451-1440.1Atty. Dkt. No. 120304-0002 (AFN-001US)noise ratio value as input to a machine learning technique, a phase value and a gain value; and 
	update to include the phase value and the gain value generated using the machine learning technique. 
 	 	However, neither Ho et al. nor Maeda teaches or suggests or made obvious 
 		provide the data rate value as input to a machine learning model trained using feedback data from an external device to output beam configurations; 
 		generate, using the data rate valu
 		update the beambook to include the phase value and the gain value of the second beam configuration generated using the machine learning model.

 discloses a method of millimeter wave wireless communication, comprising: 
 	transmitting, by a first wireless station, a wireless signal, 
wherein the first wireless station comprises a first radio frequency (RF) array having a second plurality of elements that form a second plurality of sectors, a second radio frequency (RF) array having a first plurality elements that form a first plurality of sectors, one or more processors, and memory; 
 	retrieving, by a connection manager executed by one or more processors of a first wireless station, from a beambook, a first beam configuration for the first wireless transceiver to transmit data to a second wireless station, 
 	wherein the second wireless station comprises a third RF array having a third plurality elements that form a third plurality of sectors, one or more processors, and memory; 
 	selecting, by the connection manager, based on the first beam configuration, a first sector of the first plurality of sectors of the first RF array and a first transmission beam width; 
 	transmitting, by the connection manager, using the first sector of the first RF array, data via one or more wireless signals to the second wireless station using the first transmission beam width; 
 	communicating, by the connection manager, using the first RF array, to the second wireless station using a control channel, signal information, the signal information including the first transmission beam width; 

	updating, by the connection manager, the beambook; 
 	selecting, by the connection manager, responsive to updating the beambook, a second sector of the first plurality of sectors of the first RF array and a second transmission beam width based on the second beam configuration;   
 	transmitting, by the connection manager, data, using the first RF array, via one or more wireless signals to the second wireless station using the second sector of the first plurality of sectors and the second transmission beam width; 
 	receiving, by the connection manager, using the first sector of the first RF array, from the second wireless station, a wireless signal having a second signal strength value; 
 	probing, by the connection manager, concurrent to transmission of the second data by the first RF array, a subset of the second plurality of sectors of the second RF array to identify signal strength values for each sector of the second plurality of sectors; 
 	identifying, by the connection manager, a candidate sector of the second plurality of sectors, the candidate sector having a largest signal strength value of the signal strength value of the second plurality of sectors; 
 	determining, by the connection manager, that the largest signal strength value of the candidate sector is greater than the second signal strength value; and
 	switching, by the connection manager, data transmissions from the first RF array to the second RF array using the candidate sector of the second plurality of sectors.  
 
	 	generating, responsive to receiving the information and using at least one of the signal strength value, the data rate value, the signal gain value, or the signal-to-4831-8451-1440.1Atty. Dkt. No. 120304-0002 (AFN-001US)noise ratio value as input to a machine learning technique, a phase value and a gain value; and
	 	updating to include the phase value and the gain value generated using the machine learning technique. 
	  	However, neither Ho et al. nor Maeda teaches or suggests or made obvious 
		providing, by the connection manager, the data rate value as input to a machine learning model trained using feedback data from an external device to output beam configurations; 
 		generating, by the connection manager, the data rate value as input to the machine learning model, a phase value and a gain value of the second beam configuration for the first RF array; and 
 		updating, by the connection manager, the beambook to include the phase value and the gain value of the second beam configuration generated using the machine learning model.

3. 	All the dependent claims are also allowed based on their dependency on claims 1 and 16.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696.  The examiner can normally be reached on Monday thru Friday: 8:00AM to 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER  YI/
Examiner, Art Unit 2643

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643